Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 29, 2013

                                      No. 04-12-00743-CR

                                      Edwin Charles NEW,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR0691
                        Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed in this appeal on March 18, 2013. On
March 25, 2013, this court notified appellant’s attorney that the brief was late. On March 26,
2013, appellant’s attorney filed a motion requesting an extension of time which was granted,
extending the deadline for filing the brief to April 17, 2013. On April 25, 2013, appellant filed a
motion requesting an additional extension of time to file the brief until May 17, 2013, for a total
extension of sixty days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF
TIME THAT THE APPELLANT WILL BE GRANTED. The Appellant’s brief must be
filed by May 17, 2013.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2013.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court
                                           MINUTES

                                       Court of Appeals
                                Fourth Court of Appeals District
                                      San Antonio, Texas

                                          April 29, 2013

                                      No. 04-12-00743-CR

                                      Edwin Charles NEW,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR0691
                        Honorable Maria Teresa Herr, Judge Presiding

                                            ORDER
        Appellant’s brief was originally due to be filed in this appeal on March 18, 2013. On
March 25, 2013, this court notified appellant’s attorney that the brief was late. On March 26,
2013, appellant’s attorney filed a motion requesting an extension of time which was granted,
extending the deadline for filing the brief to April 17, 2013. On April 25, 2013, appellant filed a
motion requesting an additional extension of time to file the brief until May 17, 2013, for a total
extension of sixty days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF
TIME THAT THE APPELLANT WILL BE GRANTED. The Appellant’s brief must be
filed by May 17, 2013.


                                                     /s/Catherine Stone
                                                     Catherine Stone, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2013.

                                                     /s/Keith E. Hottle
                                                     Keith E. Hottle
                                                     Clerk of Court


ENTERED THIS 29TH DAY OF APRIL, 2013.


                                                                          VOL. _____ PAGE _______